               Case 2:17-cv-01453-JCC Document 99 Filed 02/05/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    In the Matter of the Application of               CASE NO. C17-1453-JCC
      LUFTHANSA TECHNIK AG, Petitioner, for an
10
      Order Pursuant to 28 U.S.C. 1782 to Take          MINUTE ORDER
11    Discovery, Pursuant to the Federal Rules of Civil
      Procedure, of Respondent Panasonic Avionics
12    Corporation for Use in Foreign Proceedings

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for an extension of
18   time to submit a joint status report (Dkt. No. 98). Finding good cause, the motion is GRANTED.
19   A joint status report in this matter is due no later than February 8, 2021.
20          DATED this 5th day of February 2021.
21                                                           William M. McCool
                                                             Clerk of Court
22

23                                                           s/Paula McNabb
                                                             Deputy Clerk
24

25

26


     MINUTE ORDER
     C17-1453-JCC
     PAGE - 1
